Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 14 both recites “the generally convex cross-section” in line 3. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted them to mean “a generally convex cross-section”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10 , and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons (US 374,432) in view of Scianamblo (US 20150056032 A1), and further in view of George (US 6602029 B1).
Regarding claim 1, Simmons discloses a parabolic instrument comprising a shank, a working portion, and a tip portion, the working portion having a core, and a plurality of flutes 3, 4 being defined by at least two lands having a land margin; wherein the working portion has a parabolic cross-section (Fig. 4, the second one from the top) formed by opposing convexed surfaces extending between at least two opposing land margins, wherein a first convexed surface (the upper surface) of the opposing convexed surfaces extends from the core at a first flute base (the middle portion of the flute) to a first land margin (the right margin) along a first flute leading side wall and to a second land margin (the left margin) along a first flute trailing wall and wherein a second convexed surface (the lower surface) of the opposing convexed surfaces extends from the core at a second flute base to the first land margin along a second flute leading side wall and to the second land margin along a second flute trailing wall. (Figs. 1-7, p. 1 lines 48-p.2 line 27. Also see attached drawing below)
 It is noted that while Simmons does not specifically mention if the two left and right side regions of the cross section mentioned above taken at line iv-iv are land 
In addition, Simmons in view of Scianamblo discloses each land margin is defined by a width and the core is defined by a thickness that extends between the first flute base and the opposing second flute base so that the width of at the at least two opposing land margin are smaller than the thickness T of the core. (Fig. 4, and also see attached drawing below)


    PNG
    media_image1.png
    790
    992
    media_image1.png
    Greyscale
 

Simmons in view of Scianamblo does not disclose the at least two lands have a diameter substantially equal to an overall diameter of the shank.
George discloses a drill 10 having two lands 40 having a diameter substantially equal to an overall diameter of the shank 15 (Figs. 1-5, col. 4 line 51 – col. 5 line 7). It is considered to have been obvious to have provided Simmons ( or in alternative, Simmons as modified by Scianamblo) with a shank having substantially the diameter of the two lands as shown by George as this is a simple substitution of one known element Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988)
Regarding claims 4 and 5, Simmons in view of Scianamblo, and further in view of George does not disclose the width of the land margin ranges from 0.03 mm to 1.8 mm or the core thickness is between 0.1 to about 2.0 mm. However, it is obvious to one with ordinary skill in the art to recognize the width of the margin or the core thickness is dependent on the cutting condition such as the size of the hole to be cut or the material to be cut. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select a size of the margin or the core thickness for drilling a desired hole within the ranges as cited in the claims, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claims 6 and 7, Simmons in view of Scianamblo, and further in view of George does not disclose the at least one of the plurality of flutes or each of the plurality of the flutes include a helical angle between 15 to 50 degrees. However, it is obvious to one with ordinary skill in the art to recognize the helical angles of the flute is dependent on the cutting condition such as the material to be cut. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select a helical angle of the flutes to be within the ranges as cited in the claims, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch
Regarding claim 8, Simmons in view of Scianamblo, and further in view of George discloses the instrument comprising an opening angle of the plurality of flutes ranging from 91 to 179 degrees, the opening angle is determined between two diametrical reference lines, which are situated in one and the same plane perpendicular to a center axis, with one diametrical reference line extending between a leading edge region of a first land and the center axis and a second diametrical reference line extending between a trailing edge region of a second land and the center axis. (Fig. 4 of Simmons, and also see attached drawing above)
Regarding claim 9, Simmons in view of Scianamblo, and further in view of George does not disclose the twist drill is used for implant drilling. However, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex part Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
 	Regarding the intended use limitation “the instrument is an implant drill” (which is equivalent to mean the drill is used for implant drilling), it is noted that the prior art used in the rejection is capable of being used for implant drilling.
Regarding claim 10, Simmons in view of Scianamblo, and further in view of George discloses the first flute base opposes the second flute base about the core of the working portion. (Fig. 4, and also see attached drawing above)
Regarding claim 13, Simmons in view of Scianamblo, and further in view of George as set forth in claim 1 above does not disclose “each trailing side wall and each leading side wall define a generally straight side wall segment such that taken with the 


    PNG
    media_image2.png
    690
    753
    media_image2.png
    Greyscale


Claims 11-12, and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Simmons in view of Scianamblo, George, and further in view of Jaconi (US 6,443,674).
Regarding claim 11, Simmons in view of Scianamblo, and further in view of George does not disclose the thickness of the core is substantially the same along the working portion between the shank and the tip portion. 
Jaconi discloses a drill 10 having a web W (equivalent to the core cited) having a thickness WT. The web thickness varies according the overall diameter of the drill, and typically ranges from about 11% to 20% of the diameter of the drill. (Figs. 1, 3, col. 4 lines 58-67) Therefore, Jaconi discloses a drill having a core thickness is substantially the same along the working portion between the shank and the tip portion. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the core of the drill of Simmons in view of Scianamblo, and further in view of George, to be substantially constant along the working portion between the tip portion and the shank portion to provide rigidity of the drill.
Regarding claim 12, Simmons in view of Scianamblo, George, and further in view of Jaconi as described in claims 1 and 11 above teaches most of the limitations of claim 12, except (A) the width of the land margins ranges from 0.03-1.8 mm. However, as described in claims 4 above, it is obvious to one with ordinary skill in the art to recognize the width of the land margin is dependent on the cutting condition such as the size of the hole to be cut or the material to be cut. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select a width of the land margin of the drill of Simmons as modified by Scianamblo, George, and further by Jaconi to have the size within the cited range, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
 Simmons in view of Scianamblo, George, and further in view of Jaconi as described  does not disclose (B) the core thickness is between 0.1 to about 2.0 mm. 
Finally, Simmons in view of Scianamblo, George, and further in view of Jaconi as described above does not disclose (C) the at least one of the plurality of flutes include a helical angle between 15 to 50 degrees. However, it is obvious to one with ordinary skill in the art to recognize the helical angles of the flute is dependent on the cutting condition such as the material to be cut. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select a helical angle of the flutes to be within the ranges as cited in the claims, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Simmons in view of Scianamblo, George, and further in view of Jaconi as described above teaches every limitation of claim 12.
Regarding claim 14, Simmons in view of Scianamblo, George, and further in view of Jaconi as described above does not disclose “each trailing side wall and each leading side wall define a generally straight side wall segment such that taken with the base form a generally convex cross-section.” However, Simmons discloses the cross-section 
Response to Arguments
Applicant's arguments filed 12/11/2020 with respect to claims 1, 4-14 have been fully considered but they are not persuasive.  
Regarding clams 1 and 12, Applicant argues the combination of Simmons, Scianamblo, George, and Jaconi does not describe “(1) a parabolic instrument having the at least two lands have a diameter d substantially equal to an overall diameter D of the shank, and (2) wherein each land margin is defined by a width W and the core is defined by a thickness T that extends between the first flute base and the opposing second flute base so that the width W of at the at least two opposing land margin are smaller than the thickness T of the core, as required in claims 1 and 12”.(p. 5) However, as set forth in this Office Action, while Simmons is silent regarding the land, Scianamblo teaches this limitation and is used to modify the drill of Simmons.
In addition, while Simmons does not teach the “the at least two lands have a diameter d substantially equal to an overall diameter D of the shank”, George is used to 
Regarding claims 13 and 14, as described in this Office Action, in a different embodiment of cross-section of the drill (at the bottom one of Fig. 4), Simmons teaches “each trailing side wall and each leading side wall define a generally straight side wall segment such that taken with the base form the generally convex cross-section.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998.  The examiner can normally be reached on Monday-Friday 11 AM-7 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHWEN-WEI SU/Examiner, Art Unit 3722